Exhibit RESTATED LOAN AND SECURITY AGREEMENT THIS RESTATED LOAN AND SECURITY AGREEMENT dated as of May 23, 2008 by and between REGIONS BANK, an Alabama banking corporation, whose address is 111 N. Orange Avenue, Suite 1585, Orlando, Florida 32801 (the "Lender"), and AMCOMP INCORPORATED, a Delaware corporation, whose address is 701 U.S. Highway 1, Suite 200, North Palm Beach, Florida 33408 (the "Borrower"). RECITALS: A.This Restated Loan and Security Agreement modifies and restates in its entirety that certain Loan Agreement dated as of October 12, 2000, as amended by that certain First Amendment to Loan Agreement dated April 25, 2003, as further amended by that certainSecond Amendment to Loan Agreement dated April 23, 2004, as further amended by that certain Third Amendment to Loan Amendment dated August 23, 2005 and as further amended by that certain Fourth Amendment to Loan Agreement dated July 1, 2007 (together herein referred to as the “Prior Agreement”) executed by Borrower and Guarantor representing a term loan credit facility extended by Lender to Borrower in the initial amount of TWELVE MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($12,500,000.00) subject to the compliance by Borrower of all the terms and conditions hereof which now has a current outstanding principal amount of THREE MILLION FIVE HUNDRED SEVENTY-ONE
